Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on are being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In this case, in the line 1, the phrase “One variation of a method…” appears to compare the invention with the prior art. Applicant should delete “One variation of”. Further, there are many minor formalities that need to correct, for example below:
--A method for automatically re-sharpening a knife includes: receiving a knife at a vice; during a scan cycle, scanning a grind head along a blade of the knife from an initial longitudinal position proximal the vice toward a longitudinal end position and recording a sequence of vertical positions of segments of an edge of the blade at various longitudinal positions of the grind head based on outputs of a sensor arranged in the grind head; calculating a blade profile for the knife based on the
sequence of vertical positions; and, during a grind cycle, actuating a grind wheel in the grind head and pitching the grind head while driving the grind head longitudinally along
the blade to maintain an axis of the grind wheel substantially parallel to segments of the blade profile corresponding to longitudinal positions of the grind head, relative to the vice.—
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
the bullets in claims 1-2 should be deleted. See MPEP. 1.75 (i) “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”;
Claims 1-2, line 2 “a knife” should read –the knife--;
the preamble of claims 1-2 recites “a method for automatically re-sharpening a knife” (emphasis added), however, in the body of the claims, it appears whether these steps are automatically performed or not. Therefore, to make it more clearer, the claims should have at least one automatically step for supporting the preamble, for an example, ---automatically advancing a grind head…-- or –automatically scanning a grind head--.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-2 of this application is rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 16 of a patent  No. US 10272535. This is a statutory double patenting rejection since the claims are directed to the same invention of  the patent  No. US 10272535.
With regard to a co-pending application No. 16775551, currently, there is no double patenting rejection because the claims of this application are distinct from the claims of the co-pending application.
Examiner’s notice
With regards to claims 1-2, there is a statutory type double patenting rejection and claim objections and there is no art rejection for claims 1-2 at this time because it is not clear how the statutory type double patenting rejection will be overcome, so there is no indication of allowable subject matter.
There are very close art  US 8915766, KR 20170083412A, US 2017/0087690, US 2018/0236623, and US 1087527 each shows an automatically re-sharpening a knife. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        6/30/2022